AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                              FILED
                                                                                                                NOV -6 2C19
                                    UNITED STATES DISTRICT COUR
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA
                                                                     (For Revocation of Probation or Supervised Relea e)
                                                                     (For Offenses Committed On or After November 1, 1987)
                               V.

         FLORENCIO FLORES-ORTEGA (1)                                    Case Number:        19CR7156 MMA

                                                                     ZAINAB KHAN, FEDERAL DEFENDERS INC.
                                                                     Defendant's Attorney
REGISTRATION NO.                20695479
•-
THE DEFENDANT:
D    admitted guilt to violation of allegation(s) No.     2
                                                          -------------------------
D was found guilty in violation of allegation(s) No.      _____________                               after denial of guilty.

Accordin2IY, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

              2                   If deported, defendant must remain outside of the United States. If defendant re-enters, he or
                                  she must report to the nearest probation office within 72 hours.




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
·change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.




                                                                     HON. MICHAEL M. ANELLO
                                                                     UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                FLORENCIO FLORES-ORTEGA                                                  Judgment - Page 2 of 2
CASE NUMBER:              19CR7156 MMA

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED (66 DAYS)




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at
                  - - - - - - - - - A.M.                      on
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                      , with a certified copy of this judgment.
      ------------


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                      19CR7156 MMA
